

114 S1605 RS: Millennium Compacts for Regional Economic Integration Act 
U.S. Senate
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 534114th CONGRESS2d SessionS. 1605IN THE SENATE OF THE UNITED STATESJune 18, 2015Mr. Cardin (for himself, Mr. Flake, Mr. Coons, and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsJune 28, 2016Reported by Mr. Corker, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Millennium Challenge Act of 2003 to authorize concurrent compacts for purposes of
			 regional economic integration and cross-border
collaborations, and for other purposes.

	
 1.Short titleThis Act may be cited as the Millennium Compacts for Regional Economic Integration Act  or the M–CORE Act .
 2.FindingsCongress makes the following findings: (1)Over the last 50 years, economies around the world have experienced significant and sustained growth that has been fueled by support to regional infrastructure and integrated trade agreements.
 (2)Unfortunately, many countries and their economies are isolated and will require greater support to benefit from regional integration of markets, infrastructure, and trade promotion-type policies.
 (3)By connecting isolated economies around the world, there exists the potential to increase investment opportunities and support market-based growth.
 (4)Developing countries, international organizations, and regional economic bodies have increasingly realized that key drivers to economic growth must involve greater cross-border collaboration and regional economic integration.
 (5)The Millennium Challenge Corporation (MCC) plays a unique role in economic development throughout the world and pursues its mission of reducing poverty through economic growth by making time-bound grant investments through data selectivity, country ownership, and a focus on results.
 (6)The MCC’s compacts have increased access to reliable power, built highway corridors, and improved business climates, thereby promoting economic growth and cross-border engagement within MCC partner countries.
 (7)The MCC’s extensive analysis has concluded that a regional approach to poverty reduction, under the right circumstances, can present opportunities to take advantage of higher rates of return on investment and larger scale reductions in poverty.
 (8)This increased flexibility would promote economic growth and cross-border engagement between and among countries, creating larger and more compatible markets and enabling the United States private sector to compete more effectively and partner with the host-country private sectors.
 (9)The MCC is developing new partnerships in Asia, including implementation of current compacts in Indonesia and the Philippines, new compacts for Mongolia and the Philippines, and MCC’s first-ever compact engagement in South Asia.
 (10)In Central America, the MCC’s work in road infrastructure could potentially have had an even greater impact had the roads connected across borders.
 (11)In Africa, neighboring countries could collaborate on a regional power pool, connect land locked countries to transport, or address other policy, institutional, and logistical issues that hamper trade.
 (12)To make a coordinated regional investment across several countries work, the Board of Directors of the MCC would need to select a block of countries at the same time to coordinate project development and compact signings, which is unrealistic, or be able to enter into a concurrent compact with one of those countries, for which it currently lacks authority.
 3.PurposeThe purpose of this Act is to expand the Millennium Challenge Corporation’s ability to develop compacts with countries, particularly in Africa, that promote regional economic integration and cross-border collaborations.
		4.Millennium challenge compact
 (a)In generalSection 609 of the Millennium Challenge Act of 2003 (22 U.S.C. 7708) is amended— (1)in subsection (k), by striking the first sentence; and
 (2)by adding after subsection (k) the following new subsection:  (l)Concurrent compactsAn eligible country and the United States that have entered into and have in effect a Compact under this section may enter into and have in effect at the same time not more than one additional Compact in accordance with the requirements of this title if—
 (1)one or both of the Compacts are or will be for purposes of regional economic integration, increased regional trade, or cross-border collaborations; and
 (2)the Board determines that the country is making considerable and demonstrable progress in implementing the terms of any existing Compacts and supplementary agreements thereto..
 (b)ApplicabilityThe amendments made by subsection (a) apply with respect to Compacts entered into between the United States and an eligible country under the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.) before, on, or after the date of the enactment of this Act.
 (c)Conforming amendmentSection 613(b)(2)(A) of such Act (22 U.S.C. 7712(b)(2)(A)) is amended by striking the before Compact and inserting any.  1.Short titleThis Act may be cited as the Millennium Compacts for Regional Economic Integration Act or the M-CORE Act.
 2.PurposeThe purpose of this Act is to expand the Millennium Challenge Corporation's ability to develop compacts with countries, particularly in Africa, that promote regional economic integration and cross-border collaborations, and make other changes to the Millennium Challenge Act of 2003 to promote the Millennium Challenge Corporation’s mission.
		3.Millennium challenge compact
 (a)In generalSection 609 of the Millennium Challenge Act of 2003 (22 U.S.C. 7708) is amended— (1)in subsection (k), by striking the first sentence; and
 (2)by adding after subsection (k) the following new subsection:  (l)Concurrent CompactsAn eligible country and the United States that have entered into and have in effect a Compact under this section may enter into and have in effect at the same time not more than one additional Compact in accordance with the requirements of this title if—
 (1)one or both of the Compacts are or will be for purposes of regional economic integration, increased regional trade, or cross-border collaborations; and
 (2)the Board determines that the country is making considerable and demonstrable progress in implementing the terms of any existing Compacts and supplementary agreements thereto..
 (b)ApplicabilityThe amendments made by subsection (a) apply with respect to Compacts entered into between the United States and an eligible country under the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.) before, on, or after the date of the enactment of this Act.
 (c)Conforming amendmentSection 613(b)(2)(A) of such Act (22 U.S.C. 7712(b)(2)(A)) is amended by striking the Compact and inserting any Compact. 4.Candidacy statusSection 606(a)(2) of the Millennium Challenge Act of 2003 (22 U.S.C. 7705) is amended—
 (1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving such clauses, as so redesignated, 2 ems to the right;
 (2)by striking fiscal years.—A country and inserting the following “fiscal years.—  (A)In generalA country; and
 (3)by adding at the end the following new subparagraph:  (B)Treatment of countries with per capita income changesA country qualifying for candidate status under this section with a per capita income that changes in the fiscal year such that the country would be reclassified from a low income country to a lower middle income country or from a lower middle income country to a low income country shall retain its candidacy status in its former income classification for such fiscal year and the two subsequent fiscal years..
 5.Carryover authority for private sector members of board of directorsSection 604(c)(4)(B) of the Millennium Challenge Act of 2003 (22 U.S.C. 7703(c)(4)(B)) is amended— (1)by striking 3 years and may be and inserting 3 years, may be; and
 (2)by inserting , and may continue in each appointment to serve until his or her successor is appointed, but in no case more than one year after such appointment or reappointment, as the case may be, has expired after an additional 2 years.
 6.Public notification of entering into a compactSection 610 of the Millennium Challenge Act of 2003 (22 U.S.C. 7709(b)) is amended by striking paragraph (2) and inserting the following new paragraph:
			
 (2)shall publish in the Federal Register a notice that such detailed summary and the text of the Compact is available on the Internet website of the Corporation and provide the address of the website..
 7.Restriction on the use of threshold program fundsSubsection (d) of section 616 of the Millennium Challenge Act of 2003 (22 U.S.C. 7715) is amended to read as follows:
			
				(d)Funding
 (1)Fiscal year 2004Not more than 10 percent of the amount appropriated pursuant to the authorization of appropriations under section 619(a) for fiscal year 2004 is authorized to be made available to carry out this section.
 (2)Restriction relating to threshold programsNone of the funds authorized to carry out the purposes of this Act shall be available for assistance under this section to a country that does not qualify as a candidate country under section 606 for the fiscal year when such assistance is provided..
		8.Additional reporting to the Board on the treatment of civil society in an eligible
 countrySection 607 of the Millennium Challenge Act of 2003 (22 U.S.C. 7706) is amended— (1)in subsection (b)(1)—
 (A)in subparagraph (D), by striking ; and and inserting a semicolon; (B)in subparagraph (E), by striking the semicolon at the end and inserting ; and; and
 (C)by adding at the end the following new subparagraph:  (F)the quality of the civil society enabling environment;;
 (2)by redesignating subsections (d) and (e) as subsections (f) and (g), respectively; and (3)by inserting after subsection (c) the following new subsection:
				
 (e)Reporting on treatment of civil societyBefore the Board selects an eligible country for a Compact under section 607(c), the Corporation shall provide to the Board information on the country’s treatment of civil society, including classified information when appropriate. The information shall include an assessment and analysis of factors such as—
 (1)any relevant laws governing the formation or establishment of a civil society organization, particularly laws intended to curb the activities of foreign civil society organizations;
 (2)any relevant laws governing the operations of a civil society organization, particularly those laws seeking to define or otherwise regulate the actions of foreign civil society organizations;
 (3)laws relating to the legal status of civil society organizations, including laws which effectively discriminate against foreign civil society organizations as compared to similarly situated domestic organizations;
 (4)laws regulating the freedom of expression and peaceful assembly; and (5)laws regulating the usage of the Internet generally and by foreign civil society organizations in particular..
			9.Study on subnational compacts
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Millennium Challenge Corporation shall submit to the appropriate congressional committees a study assessing the feasibility and desirability of developing partnerships at the subnational level within candidate countries that would be complementary to, and, where applicable, concurrent with, any Millennium Challenge Corporation national-level or regional investments.
 (b)ContentThe study required under subsection (a) shall examine, at a minimum, the following issues: (1)The extent to which targeting investments at the subnational level might provide new opportunities for reducing poverty through economic growth.
 (2)The extent to which traditional approaches to defining poverty may not adequately capture the nature of poverty within a country.
 (3)What types of subnational entities might be appropriate partners for subnational Millennium Challenge Corporation compacts, how such candidates might best be identified, and what role each national government should play in creating or implementing a subnational partnership.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.June 28, 2016Reported with an amendment